                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                  CASE NO: 5:20-CV-00385-M

JUDSON WITHAM,                                        )
                                                      )
       Plaintiff,                                     )
                                                      )
V.                                                    )
                                                      )
UNITED STATES GOVERNMENT,                             )
JUDGE TERRANCE BOYLE,                                 )       ORDER
DEC NEW YORK STATE,                                   )
STATE OF NEW YORK,                                    )
GOVERNOR ANDREW CUOMO,                                )
BASIL SEGGOS, DEC Commissioner,                       )
STATE OF NORTH CAROLINA,                              )
WARREN COUNTY NEW YORK,                               )
THE LAKE GEORGE COMMISSION,                           )
NEW YORK STATE CONSERVATION COM,                      )
STATE OF VERMONT,                                     )
                                                      )
       Defendants.                                    )



       Before the court is a document filed by Plaintiff titled, "NOTICE OF Massive Poisoning

and Flushing of America' s Rivers and Lakes The Immense Destruction of Lake Champlain" and

construed by the court as a motion seeking the same relief as motions previously denied by this

court [DE 21]. In addition, Plaintiff has filed a "supplement" to the motion [DE 22].

       For the same reasons set forth in the prior orders, the present motion is DENIED. The

court notes that the present motion is dated January 12, 2021 , only two business days after the

court issued an order warning Plaintiff about his litigation conduct. Again, the court will not

impose sanctions at this time, but reminds the Plaintiff that he may be sanctioned for any further

improper litigation conduct, including but not limited to the filing of repetitive unsupported and/or




          Case 5:20-cv-00385-M Document 23 Filed 01/22/21 Page 1 of 2
frivolous requests for relief, if he fails to comply with the applicable law, rules, or this court' s

orders.

                                    J
          SO ORDERED this    ?-1-   day of January, 2021.



                                             ~<lLL [!V/1.,ws~
                                               RICHARD E. MYERS II
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                  2

            Case 5:20-cv-00385-M Document 23 Filed 01/22/21 Page 2 of 2
